Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                      Page 1 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                      Page 2 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                      Page 3 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                      Page 4 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                      Page 5 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                      Page 6 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                      Page 7 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                      Page 8 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                      Page 9 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                     Page 10 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                     Page 11 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                     Page 12 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                     Page 13 of 14
Case 19-41425   Doc 9-3   Filed 09/18/19 Entered 09/18/19 14:15:16   Desc Mortgage
                                     Page 14 of 14
